UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 04524) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: November 1, 2007  April 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. Putnam Global Income Trust 4 | 30 | 08 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Leader 7 Performance in depth 13 Expenses 16 Portfolio turnover 18 Risk 19 Your funds management 20 Terms and definitions 22 Trustee approval of management contract 24 Other information for shareholders 30 Financial statements 31 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: The past six months have presented the economy with the most serious set of challenges in many years, and the financial markets have reflected the uncertainty of the situation. However, given the circumstances, the economy has held up relatively well. In fact, for late 2007 and early 2008, economic growth has held steady at a rate of 0.6% . To be sure, current economic indicators present a mixed picture, but another, more likely, outcome is that the economy will weather this rough patch. The Federal Reserve Board has cut interest rates sharply and provided financial markets with ample liquidity, while Congress and the White House have come forward with a timely fiscal package of tax rebates and investment incentives. A growing number of economists now believe that the economy may avert a recession. It is always unsettling to see the markets and ones investment returns declining. Times like these are a reminder of why it is important to keep a long-term perspective, ensure your portfolio is well diversified, and seek the counsel of your financial representative. Starting this month, we have changed the portfolio managers commentary in this report to a question-and-answer format. We feel this new approach makes the information more readable and accessible, and we hope you think so as well. 2 Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam Investments. Putnam Global Income Trust: Investing for income from global sources For investors with an appetite for income, it makes sense to look far and wide for income sources. Putnam Global Income Trust searches the world for income-generating securities. This fund was launched in 1987, when the best international income opportunities involved taking advantage of differences in bond yields and fluctuations in currency exchange rates across international markets. But at the time, only a handful of the worlds markets allowed foreign investors to participate fully. Since then, income opportunities have changed. Regulatory reforms opened many markets to outside investors. A convergence of interest rates to lower levels limited the effectiveness of traditional strategies. New approaches focused on opportunities in recently opened markets and budding sectors as a broader variety of bonds and specially structured debt securities developed. Putnam Global Income Trust has kept pace with these evolving opportunities. Today, the portfolio continues to hold bonds issued by foreign governments in an effort to benefit from foreign currency exposure, but it invests a greater share of assets in securities backed by mortgage and consumer debt. Examples include mortgage- and asset-backed securities. The advantage of this variety of holdings is that the sources of return are, to some extent, independent and unrelated, rather than dependent on a single factor, like interest-rate trends, that can negatively affect the fund. The funds management team, working with Putnams 100-member fixed-income group, possesses a range of specialized research skills. Putnam analysts sift through thousands of securities, supporting the funds management team as it constructs a portfolio seeking high current income. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Mutual funds that invest in government securities are not guaranteed. The fund invests in fewer issuers and involves more risk than a fund that invests more broadly. Key drivers of returns in global bond markets U.S. investment-grade bonds Most government, mortgage-backed, and asset-backed securities are investment-grade bonds. The performance of investment-grade bonds is influenced primarily by changes in interest rates. Generally, bond prices rise when interest rates fall, and prices fall when rates rise. The fluctuations are caused by investor expectations about future inflation and the pace of economic growth. International bonds Bonds issued outside the United States, including sovereign debt of foreign governments, are affected by inflation and economic conditions in the countries where the bonds are issued. Also, changes in currency exchange rates affect the performance of international bonds. Finding income opportunities in a variety of world markets The funds management team identifies bonds in the United States and international markets that offer the potential for high current income. The fund favors currencies considered to offer relative strength. Performance snapshot Putnam Global Income Trust Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 7 and 1315 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * The benchmark was not in existence at the time of the funds inception. The Lehman Global Aggregate Bond Index commenced 12/31/89.  Returns for the six-month period are not annualized, but cumulative. 6 The period in review Bill, thank you for taking the time today to talk about Putnam Global Income Trusts most recent semiannual period. How did the fund perform? The past six months included the most volatile period for fixed-income credit markets that Ive experienced during my 20 years as a money manager, with some signs of recovery near the end of the period. Because of the multiple problems affecting the credit markets over most of the time frame, the flight-to-quality trade into Treasury and international government securities dominated the marketplace. Many investors fled even the highest-quality credit instruments, especially mortgages. The sell-off of mortgage securities during much of the period was both broad and largely indiscriminate. That is why, despite the funds emphasis on investment-grade and higher-quality securities, and our continued cautious stance on duration [a measure of portfolio risk], the fund underperformed the 6.27% return of its Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 4/30/08. See page 6 and pages 1315 for additional fund performance information. Index descriptions can be found on page 23. 7 benchmark, which is more highly concentrated in U.S. and foreign government securities. However, the fund did outperform its peer group, Lipper Global Income Funds, which returned 3.02% . Could you discuss the major events that took place during the period within the global fixed-income marketplace? November, January, and March were all difficult. In November, we experienced an additional wave of weak U.S. housing statistics and more problems in the bank loan market. In January, the markets faced the additional challenge of a decline in U.S. consumer spending, with domestic unemployment at the highest level we had seen for many years. Investors were concerned that U.S. growth might be in decline, and that global growth might also be significantly affected. In the first quarter of 2008, as news headlines highlighted a series of significant write-downs of structured securities and depressed earnings for prominent financial firms in the United States and Europe, global credit markets became increasingly illiquid. The high point of market uncertainty came on March 17, with the near-collapse of Bear Stearns and the firms rescue by Fed officials and JPMorgan Chase. What response did the liquidity squeeze and economic slowdown prompt from the Federal Reserve Bank [the Fed]? Credit quality overview Credit qualities shown as a percentage of portfolio value as of 4/30/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 Initially, the Fed took a cautious approach, but the extreme pressure on global liquidity forced it to act decisively, cutting the federal funds rate by 2.75 percentage points over six FOMC meetings from October to April. The Fed also employed a number of creative measures in an attempt to restore liquidity to the markets, extending substantial credit to commercial and investment banks. In response to the measures from the Fed and other central banks, and some indications that the United States might manage to avoid a recession, interest-rate spreads versus Treasuries on high-grade credit instruments  which within the six-month period had jumped to levels that were several multiples of the widest ever seen, with corresponding price declines  began to retreat in April. Market volatility also started to subside by period-end. Of the large number of strategies the fund uses to generate returns, which ones helped performance during the period? The strategy that helped the most, preventing greater underperformance versus the benchmark, was the funds steepener strategy, where we overweight shorter-term securities and underweight longer-term issues. This strategy is based on our view that the yield curve will steepen as global central banks continue to cut Comparison of top country weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of portfolio value. Data excludes exposure to some countries achieved through various derivative investments. Holdings will vary over time. 9 short-term rates and longer-term rates rise because of decreased liquidity and inflation concerns. Based on our analysis of risks to the economy and markets, we have reduced the funds longer-dated positions and are focusing on two-year maturities. To compensate for the increased risk of inflation that we see worldwide, we are holding a significant position in inflation-linked strategies in Europe and Japan. These bonds tend to outperform nominal Treasuries if inflation increases. In general, we are overweighting European versus U.S. instruments based on our view that much of the recent bad economic news is already priced into U.S. bonds, but that the economic fallout in Europe is not fully reflected in European bond prices. In addition, we continue to keep the funds duration close to that of the benchmark in order to lessen the portfolios vulnerability to the negative impact of potential future rate increases. We are also maintaining exposure to high-quality securitized instruments with short maturities. Lastly, the funds currency positions made a modest contribution to performance, especially during the fourth quarter of 2007, when a declining U.S. dollar made non-dollar denominated securities particularly attractive to U.S. dollar-based investors. Bill, have you made any additional changes in your portfolio strategy in light of the significant market volatility that took place over the course of the period? We believe that the market is presenting some of the best opportunities for future returns that many of us have seen in two decades. At several points during recent periods of volatility, when we saw an opportunity, we increased our positions within very high-quality mortgage and mortgage-backed securities with two- to five-year time horizons. We believe we have done so without significantly increasing the portfolios credit risk. While we want to limit short-term volatility as much as possible, we do not want to give up the potential for strong gains by doing so. If the markets continue to stabilize, prices should rise quickly, preventing investors who have waited on the sidelines from being able to purchase highly rated structured securities at the levels we are currently seeing. In our opinion, the opportunity cost of not participating would be much greater than the cost of short-term pricing volatility. As we believe the majority of our shareholders have long-term investment horizons, we made a conscious trade-off between short-term volatility and the potential for future gains, as we seek outperformance over the next three to five years. What is your outlook for the economy and the fund? For some time, many market-watchers have been predicting an economic slowdown, followed by a relatively swift rebound for the economy. However, based on mixed economic data and the fact that the housing market will most 10 likely have a negative impact on growth for some time, we think we will see a period of near-zero to very slow growth over the next two to three quarters. One positive for the economy is that growth outside the United States continues to be strong, which should spur demand for U.S. products and services. In terms of the fund, we have already begun to witness lower volatility and better price performance for many of the funds holdings and strategies. Overall, we plan to continue to diversify the portfolio across a broad range of global fixed-income sectors and securities. Thanks again, Bill, for sharing your insights with us. I N T H E N E W S For the first time since the Great Depression , the U.S. Federal Reserve has extended financing to non-banks  specifically, primary dealers such as securities broker-dealers  as part of its ongoing attempt to inject liquidity into the struggling credit markets. The so-called Primary Dealer Credit Facility (PDCF), established in March, allows the Federal Reserve Bank of New York to provide overnight cash reserves to primary dealers in exchange for a broad range of collateral. The new credit facility aims to help primary dealers in providing financing to participants in capital markets and to promote an overall orderly functioning of the markets. The PDCF will remain in effect for six months and may be extended if the Fed deems it necessary. Of special interest In December 2007, the funds monthly dividend rate increased from $0.041 to $0.058 per share as a result of higher earned income. This increased yield was primarily driven by currency gains and an increase in high-quality spread sector weights in the portfolio. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Mutual funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more 11 broadly. The use of derivatives involves special risks and may result in losses. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 12 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2008, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund's current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.33% 7.12% 6.50% 6.50% 6.53% 6.53% 7.03% 6.86% 7.07% 7.37% 10 years 67.34 60.64 55.33 55.33 55.32 55.32 63.54 58.23 63.33 68.51 Annual average 5.28 4.85 4.50 4.50 4.50 4.50 5.04 4.70 5.03 5.36 5 years 36.71 31.27 31.65 29.65 31.61 31.61 35.04 30.65 35.06 37.66 Annual average 6.45 5.59 5.65 5.33 5.65 5.65 6.19 5.49 6.20 6.60 3 years 13.87 9.35 11.36 8.39 11.32 11.32 13.04 9.33 13.02 14.67 Annual average 4.42 3.02 3.65 2.72 3.64 3.64 4.17 3.02 4.16 4.67 1 year 9.66 5.30 8.86 3.86 8.79 7.79 9.36 5.81 9.41 9.93 6 months 4.39 0.20 4.03 0.97 3.96 2.96 4.21 0.85 4.27 4.44 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year and is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 90 days of purchase. 13 Comparative index returns For periods ended 4/30/08 Lipper Global Income Funds category average Lehman Global Aggregate Bond Index Annual average (life of fund) * 7.51% 10 years 84.21% 73.40 Annual average 6.30 5.57 5 years 37.87 34.52 Annual average 6.63 6.03 3 years 17.56 14.50 Annual average 5.54 4.57 1 year 11.78 7.34 6 months 6.27 3.02 Index and Lipper results should be compared to fund performance at net asset value. * The benchmark was not in existence at the time of the funds inception. The Lehman Global Aggregate Bond Index commenced 12/31/89.  Over the 6-month , 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/08, there were 115, 110, 95, 84, 54, and 3 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.42% 7.21% 6.58% 6.58% 6.61% 6.61% 7.11% 6.94% 7.15% 7.45% 10 years 71.89 65.07 59.48 59.48 59.54 59.54 67.91 62.40 67.69 72.92 Annual average 5.57 5.14 4.78 4.78 4.78 4.78 5.32 4.97 5.31 5.63 5 years 40.60 34.93 35.42 33.42 35.47 35.47 38.91 34.34 38.83 41.44 Annual average 7.05 6.17 6.25 5.94 6.26 6.26 6.79 6.08 6.78 7.18 3 years 16.45 11.79 13.89 10.89 13.86 13.86 15.62 11.87 15.50 17.16 Annual average 5.21 3.78 4.43 3.51 4.42 4.42 4.96 3.81 4.92 5.42 1 year 12.21 7.71 11.34 6.34 11.35 10.35 11.93 8.27 11.80 12.40 6 months 6.72 2.48 6.27 1.27 6.29 5.29 6.55 3.08 6.52 6.77 14 Fund price and distribution information For the six-month period ended 4/30/08 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.331 $0.284 $0.286 $0.315 $0.315 $0.347 Capital gains       Total $0.331 $0.284 $0.286 $0.315 $0.315 $0.347 Share value: NAV POP NAV NAV NAV POP NAV NAV 10/31/07 $12.68 $13.21* $12.64 $12.65 $12.60 $13.02 $12.67 $12.70 4/30/08 12.90 13.44 12.86 12.86 12.81 13.24 12.89 12.91 Current yield (end of period) Current dividend rate 1 5.40% 5.18% 4.57% 4.57% 5.15% 4.98% 5.03% 5.67% Current 30-day SEC yield (with expense limitation) N/A 4.64 4.08 4.09 N/A 4.42 4.60 5.11 Current 30-day SEC yield (without expense limitation) 3 N/A 4.45 3.87 3.89 N/A 4.22 4.39 4.90 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Reflects an increase in sales charges that took effect on 1/2/08. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Funds annual operating expenses For the fiscal year ended 10/31/07 Class A Class B Class C Class M Class R Class Y Net expenses* 1.17% 1.92% 1.92% 1.42% 1.42% 0.92% Total annual fund operating expenses 1.50 2.25 2.25 1.75 1.75 1.25 * Reflects Putnam Managements decision to contractually limit expenses through 10/31/08. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 15 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Putnam Global Income Trust from November 1, 2007, to April 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $ 5.79 $ 9.59 $ 9.58 $ 7.06 $ 7.06 $ 4.52 Ending value (after expenses) $1,043.90 $1,040.30 $1,039.60 $1,042.10 $1,042.70 $1,044.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2008, use the calculation method below. To find the value of your investment on November 1, 2007, call Putnam at 1-800-225-1581. 16 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $ 5.72 $ 9.47 $ 9.47 $ 6.97 $ 6.97 $ 4.47 Ending value (after expenses) $1,019.19 $1,015.47 $1,015.47 $1,017.95 $1,017.95 $1,020.44 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown below indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 1.14% 1.89% 1.89% 1.39% 1.39% 0.89% Average annualized expense ratio for Lipper peer group* 1.14% 1.89% 1.89% 1.39% 1.39% 0.89% * Putnam is committed to keeping fund expenses below the Lipper peer group average expense ratio and will limit fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by each class of shares other than class Y shares, which do not incur 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods. The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 3/31/08. 17 Your funds portfolio turnover Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the table below to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2007 2006 2005 2004 2003 Putnam Global Income Trust 103%* 98%* 198%* 162% 198% Lipper Global Income Funds category average 156% 159% 158% 194% 187% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on October 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2007 is based on information available as of 12/31/07. * Portfolio turnover excludes dollar roll transactions. 18 Your funds risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar ® Risk Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of March 31, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 19 Your funds management Your fund is managed by the members of the Putnam Core Fixed-Income Team. D. William Kohli is the Portfolio Leader, and Michael Atkin, Rob Bloemker, Michael Salm, and Raman Srivastava are Portfolio Members, of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Core Fixed-Income Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Investment team fund ownership The table below shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of April 30, 2008, and April 30, 2007. N/A indicates the individual was not a Portfolio Leader or Portfolio Member as of 4/30/07. Trustee and Putnam employee fund ownership As of April 30, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Total assets in Assets in the fund all Putnam funds Trustees $ 106,000 $ 87,000,000 Putnam employees $5,193,000 $626,000,000 20 Other Putnam funds managed by the Portfolio Leader and Portfolio Members D. William Kohli is also a Portfolio Leader of Putnam Diversified Income Trust, Putnam Premier Income Trust, and Putnam Master Intermediate Income Trust. Michael Atkin is also a Portfolio Member of Putnam Diversified Income Trust, Putnam Premier Income Trust, and Putnam Master Intermediate Income Trust. Rob Bloemker is also a Portfolio Leader of Putnam U.S. Government Income Trust, Putnam American Government Income Fund, and Putnam Income Fund. He is also a Portfolio Member of Putnam Diversified Income Trust, Putnam Premier Income Trust, and Putnam Master Intermediate Income Trust. Michael Salm is also a Portfolio Member of Putnam U.S. Government Income Trust, Putnam American Government Income Fund, and Putnam Income Fund. Raman Srivastava is also a Portfolio Member of Putnam Income Fund and The George Putnam Fund of Boston. D. William Kohli, Michael Atkin, Rob Bloemker, Michael Salm, and Raman Srivastava may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 21 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. 22 Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Lehman Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 23 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2007, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract and sub-management contract, effective July 1, 2007. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) In addition, in anticipation of the sale of Putnam Investments to Great-West Lifeco, at a series of meetings ending in March 2007, the Trustees reviewed and approved new management and distribution arrangements to take effect upon the change of control. Shareholders of all funds approved the management contracts in May 2007, and the change of control transaction was completed on August 3, 2007. Upon the change of control, the management contracts that were approved by the Trustees in June 2007 automatically terminated and were replaced by new contracts that had been approved by shareholders. In connection with their review for the June 2007 continuance of the Putnam funds management contracts, the Trustees did not identify any facts or circumstances that would alter the substance of the conclusions and recommendations they made in their review of the contracts to take effect upon the change of control. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 24 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, reexamined on many occasions and adjusted where appropriate. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness . The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 1st percentile in management fees and in the 46th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2006 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations implemented in January 2004 and which Putnam Management had committed to maintain at least through 2007. In anticipation of the change of control of Putnam Investments, the Trustees requested, and received a commitment from Putnam Management and Great-West Lifeco, to extend this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam 25 Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2007, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2006. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale . Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as a fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds represented an appropriate sharing of economies of scale at current asset levels. In reaching this conclusion, the Trustees considered the Contract Committees stated intent to continue to work with Putnam Management to plan for an eventual resumption in the growth of assets, and to consider the potential economies that might be produced under various growth assumptions. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance during the review period The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Process 26 Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the satisfactory investment performance of many Putnam funds. They also noted the disappointing investment performance of certain funds in recent years and discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has made significant changes in its investment personnel and processes and in the fund product line to address areas of underperformance. In particular, they noted the important contributions of Putnam Managements leadership in attracting, retaining and supporting high-quality investment professionals and in systematically implementing an investment process that seeks to merge the best features of fundamental and quantitative analysis. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these changes and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Global Income Funds) for the one-, three- and five-year periods ended March 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period Three-year period Five-year per iod 39th 60th 36th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. Over the one-, three- and five-year periods ended March 31, 2007, there were 106, 97 and 81 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns.) * The percentile rankings for your funds class A share annualized total return performance in the Lipper Global Income Funds category for the one-, five-, and ten-year periods ended March 31, 2008, were 33%, 46%, and 42%, respectively. Over the one-, five-, and ten-year periods ended March 31, 2008, the fund ranked 36th out of 109, 38th out of 83 and 23rd out of 54, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 27 As a general matter, the Trustees concluded that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of terminating a management contract and engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the custodian agreement and investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the custodian agreement, the Trustees considered that, effective January 1, 2007, the Putnam funds had engaged State Street Bank and Trust Company as custodian and began to transition the responsibility for providing custody services away from PFTC. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparison of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and the funds are by no means uniform when examined by individual asset sectors, suggesting 28 that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across all asset sectors are higher on average for funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 29 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2007, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 30 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 31 The funds portfolio 4/30/08 (Unaudited) COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.953s, 2035 $ 247,172 $ 225,539 Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 5.395s, 2036 25,000 1,503 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 113,570 118,175 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.838s, 2049 90,000 83,088 Ser. 07-2, Class A2, 5.634s, 2049 108,000 107,844 Ser. 06-4, Class A2, 5.522s, 2046 748,000 746,045 Ser. 04-3, Class A5, 5.493s, 2039 160,000 159,538 Ser. 05-6, Class A2, 5.165s, 2047 214,000 211,014 Ser. 07-5, Class XW, Interest only (IO), 0.608s, 2051 5,710,757 139,630 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 100,000 88,222 Ser. 04-4, Class XC, IO, 0.167s, 2042 2,706,864 34,899 Ser. 06-4, Class XC, IO, 0.088s, 2046 3,863,541 36,704 Ser. 06-5, Class XC, IO, 0.07s, 2016 1,912,925 21,696 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 3.755s, 2033 37,772 35,222 Ser. 04-D, Class 2A, IO, 0.31s, 2034 917,118 1,142 Ser. 05-E, Class 2, IO, 0.303s, 2035 2,426,308 8,994 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 125,609 124,451 Bayview Commercial Asset Trust 144A FRB Ser. 06-CD1A, Class A1, 3 1/2s, 2023 CAD 2,254,247 2,044,805 Ser. 07-CD1A, IO, 1.689s, 2021 (Canada) CAD 13,700,938 1,059,974 Ser. 07-5A, IO, 1.55s, 2037 (F) $ 1,056,495 142,779 Ser. 07-2A, IO, 1.3s, 2037 (F) 1,074,459 120,393 Ser. 07-1, Class S, IO, 1.211s, 2037 (F) 1,335,886 143,597 Ser. 06-CD1A, IO, 0.84s, 2023 CAD 10,629,978 675,568 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.448s, 2032 $ 100,000 94,727 Ser. 07-PW17, Class A3, 5.736s, 2050 1,047,000 1,024,102 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.883s, 2038 1,191,250 45,616 Ser. 06-PW14, Class X1, IO, 0.091s, 2038 1,282,655 17,861 Ser. 07-PW18, Class X1, IO, 0.059s, 2050 3,228,159 27,533 Ser. 07-PW16, Class X, IO, 0.032s, 2040 22,514,674 21,108 Broadgate Financing PLC sec. FRB Ser. D, 6.802s, 2023 (United Kingdom) GBP 96,025 145,392 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 $ 362,000 335,106 Ser. 98-1, Class G, 6.56s, 2030 89,000 85,434 Ser. 98-1, Class H, 6.34s, 2030 203,000 187,374 Citigroup Ser. 08-C7, Class A2A, 6.034s, 2012 (F) 200,000 198,119 32 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.095s, 2014 (F) $ 370,000 $ 359,306 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.068s, 2049 (F) 6,956,388 75,213 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 3.755s, 2037 280,509 19,615 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 57,000 55,045 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.067s, 2044 1,715,402 11,214 Ser. 07-CD4, Class XC, IO, 0.058s, 2049 (F) 8,005,565 61,684 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 157,000 158,158 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.221s, 2017 199,000 195,146 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 4.705s, 2034 319,321 16,764 Ser. 05-24, Class 1AX, IO, 1.209s, 2035 1,399,090 24,614 Countrywide Home Loans Ser. 05-9, Class 1X, IO, 3.781s, 2035 664,096 13,634 Ser. 05-2, Class 2X, IO, 1.16s, 2035 712,190 14,017 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.005s, 2039 328,000 328,805 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.28s, 2049 10,877,619 94,048 Ser. 06-C4, Class AX, IO, 0.105s, 2039 5,905,620 76,882 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 119,000 127,656 Ser. 04-C2, Class A2, 5.416s, 2036 180,000 180,617 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 363,469 Ser. 02-CP5, Class M, 5 1/4s, 2035 (F) 81,000 24,405 Ser. 03-C3, Class AX, IO, 0.595s, 2038 1,797,161 64,374 Ser. 03-CK2, Class AX, IO, 0.354s, 2036 2,179,826 52,878 Ser. 04-C4, Class AX, IO, 0.281s, 2039 1,034,858 20,110 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 129,000 128,877 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 215,299 European Loan Conduit 144A FRB Ser. 22A, Class D, 6.728s, 2014 (Ireland) GBP 103,500 162,235 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 6.721s, 2014 (United Kingdom) GBP 184,302 275,423 Fannie Mae FRB Ser. 03-W17, Class 12, IO, 1.15s, 2033 $ 990,057 35,297 FRB Ser. 06-115, Class SN, zero %, 2036 121,018 117,466 FRB Ser. 05-65, Class ER, zero %, 2035 197,663 181,051 FRB Ser. 05-57, Class UL, zero %, 2035 182,612 171,501 IFB Ser. 07-75, Class JS, 29.2s, 2037 178,211 247,508 IFB Ser. 07-80, Class AS, 26.2s, 2037 108,969 142,238 IFB Ser. 07-1, Class NR, 25.498s, 2037 184,532 213,549 33 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Fannie Mae IFB Ser. 07-75, Class CS, 25.235s, 2037 $ 112,349 $ 155,536 IFB Ser. 06-76, Class QB, 22.23s, 2036 178,398 233,853 IFB Ser. 06-63, Class SP, 21.93s, 2036 195,665 253,353 IFB Ser. 07-W7, Class 1A4, 21.81s, 2037 98,127 120,964 IFB Ser. 07-81, Class SC, 20.43s, 2037 123,077 149,609 IFB Ser. 07-1, Class NK, 19.828s, 2037 271,134 344,338 IFB Ser. 06-104, Class ES, 18.975s, 2036 135,758 168,673 IFB Ser. 05-37, Class SU, 17.62s, 2035 181,850 220,342 IFB Ser. 06-49, Class SE, 17.42s, 2036 167,395 199,159 IFB Ser. 06-60, Class AK, 17.22s, 2036 81,706 97,625 IFB Ser. 06-60, Class TK, 17.02s, 2036 88,445 104,657 IFB Ser. 07-30, Class FS, 16.419s, 2037 271,723 316,056 IFB Ser. 07-96, Class AS, 15.675s, 2037 151,610 168,945 IFB Ser. 05-25, Class PS, 15.422s, 2035 90,020 104,613 IFB Ser. 06-8, Class PK, 14.82s, 2036 195,852 218,227 IFB Ser. 05-57, Class CD, 14.269s, 2035 99,773 112,900 IFB Ser. 05-74, Class CP, 14.135s, 2035 108,058 125,778 IFB Ser. 06-27, Class SP, 13.952s, 2036 155,118 177,566 IFB Ser. 06-8, Class HP, 13.952s, 2036 166,048 189,797 IFB Ser. 06-8, Class WK, 13.952s, 2036 262,695 297,900 IFB Ser. 05-106, Class US, 13.952s, 2035 258,585 296,866 IFB Ser. 05-99, Class SA, 13.952s, 2035 127,462 143,233 IFB Ser. 05-45, Class DA, 13.805s, 2035 258,261 293,505 IFB Ser. 05-74, Class DM, 13.768s, 2035 251,795 288,668 IFB Ser. 05-45, Class DC, 13.695s, 2035 143,478 162,521 IFB Ser. 06-60, Class CS, 13.475s, 2036 89,994 96,313 IFB Ser. 05-57, Class DC, 12.366s, 2034 163,980 181,166 IFB Ser. 05-74, Class SK, 12.169s, 2035 200,989 222,431 IFB Ser. 05-74, Class CS, 12.059s, 2035 123,187 137,390 IFB Ser. 04-79, Class S, 11.839s, 2032 77,099 82,586 IFB Ser. 05-45, Class PC, 11.565s, 2034 67,270 73,418 IFB Ser. 07-W6, Class 6A2, IO, 4.905s, 2037 152,029 17,495 IFB Ser. 04-51, Class XP, IO, 4.805s, 2034 397,779 42,870 IFB Ser. 03-66, Class SA, IO, 4.755s, 2033 214,623 25,538 IFB Ser. 04-17, Class ST, IO, 4.705s, 2034 51,219 6,502 IFB Ser. 08-7, Class SA, IO, 4.655s, 2038 776,900 100,540 IFB Ser. 08-36, Class YI, IO, 4.601s, 2036 594,000 64,969 IFB Ser. 07-W6, Class 5A2, IO, 4.395s, 2037 204,117 22,575 IFB Ser. 07-W4, Class 4A2, IO, 4.385s, 2037 962,295 100,211 IFB Ser. 07-W2, Class 3A2, IO, 4.385s, 2037 270,162 28,493 IFB Ser. 06-115, Class BI, IO, 4.365s, 2036 244,440 20,795 IFB Ser. 05-113, Class DI, IO, 4.335s, 2036 3,628,494 356,326 IFB Ser. 05-52, Class DC, IO, 4.305s, 2035 108,574 12,457 IFB Ser. 07-60, Class AX, IO, 4.255s, 2037 1,581,202 167,485 IFB Ser. 06-60, Class SI, IO, 4.255s, 2036 262,680 29,476 IFB Ser. 06-60, Class UI, IO, 4.255s, 2036 107,349 12,335 IFB Ser. 04-89, Class EI, IO, 4.255s, 2034 815,614 89,138 IFB Ser. 04-24, Class CS, IO, 4.255s, 2034 300,826 31,846 IFB Ser. 07-W7, Class 3A2, IO, 4.235s, 2037 369,127 36,380 34 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Fannie Mae IFB Ser. 03-122, Class SA, IO, 4.205s, 2028 $ 387,491 $ 27,330 IFB Ser. 03-122, Class SJ, IO, 4.205s, 2028 404,728 28,522 IFB Ser. 04-60, Class SW, IO, 4.155s, 2034 569,417 63,462 IFB Ser. 03-130, Class BS, IO, 4.155s, 2033 793,065 81,413 IFB Ser. 05-65, Class KI, IO, 4.105s, 2035 413,151 40,308 IFB Ser. 03-34, Class WS, IO, 4.105s, 2029 770,751 69,488 IFB Ser. 08-01, Class GI, IO, 4.065s, 2037 1,054,301 107,957 IFB Ser. 07-54, Class CI, IO, 3.865s, 2037 191,001 19,191 IFB Ser. 07-39, Class JI, IO, 3.865s, 2037 422,394 34,817 IFB Ser. 07-39, Class PI, IO, 3.865s, 2037 168,084 15,523 IFB Ser. 07-30, Class WI, IO, 3.865s, 2037 741,081 63,879 IFB Ser. 07-28, Class SE, IO, 3.855s, 2037 184,935 17,773 IFB Ser. 06-128, Class SH, IO, 3.855s, 2037 101,262 8,366 IFB Ser. 06-56, Class SM, IO, 3.855s, 2036 250,085 22,556 IFB Ser. 05-73, Class SI, IO, 3.855s, 2035 122,588 9,898 IFB Ser. 05-12, Class SC, IO, 3.855s, 2035 243,852 21,110 IFB Ser. 05-17, Class ES, IO, 3.855s, 2035 246,031 23,598 IFB Ser. 05-17, Class SY, IO, 3.855s, 2035 114,196 11,056 IFB Ser. 07-W5, Class 2A2, IO, 3.845s, 2037 98,857 8,489 IFB Ser. 07-30, Class IE, IO, 3.845s, 2037 491,017 56,474 IFB Ser. 06-123, Class CI, IO, 3.845s, 2037 416,795 40,271 IFB Ser. 06-123, Class UI, IO, 3.845s, 2037 573,179 54,765 IFB Ser. 05-82, Class SY, IO, 3.835s, 2035 486,335 43,701 IFB Ser. 05-45, Class EW, IO, 3.825s, 2035 801,218 65,905 IFB Ser. 05-45, Class SR, IO, 3.825s, 2035 692,103 62,033 IFB Ser. 07-15, Class BI, IO, 3.805s, 2037 947,840 89,839 IFB Ser. 06-126, Class CS, IO, 3.805s, 2037 274,063 23,653 IFB Ser. 06-16, Class SM, IO, 3.805s, 2036 173,772 17,008 IFB Ser. 05-95, Class CI, IO, 3.805s, 2035 282,685 28,682 IFB Ser. 05-84, Class SG, IO, 3.805s, 2035 459,734 45,983 IFB Ser. 05-57, Class NI, IO, 3.805s, 2035 92,048 8,131 IFB Ser. 05-54, Class SA, IO, 3.805s, 2035 475,021 40,551 IFB Ser. 05-23, Class SG, IO, 3.805s, 2035 369,459 35,405 IFB Ser. 05-29, Class SX, IO, 3.805s, 2035 318,160 29,437 IFB Ser. 05-29, Class SY, IO, 3.805s, 2035 1,099,860 113,086 IFB Ser. 05-104, Class NI, IO, 3.805s, 2035 316,823 30,123 IFB Ser. 05-17, Class SA, IO, 3.805s, 2035 321,317 30,613 IFB Ser. 05-17, Class SE, IO, 3.805s, 2035 347,207 32,716 IFB Ser. 05-57, Class DI, IO, 3.805s, 2035 761,480 66,513 IFB Ser. 04-92, Class S, IO, 3.805s, 2034 1,009,505 88,174 IFB Ser. 06-104, Class EI, IO, 3.795s, 2036 392,283 37,818 IFB Ser. 05-83, Class QI, IO, 3.795s, 2035 83,074 9,353 IFB Ser. 06-128, Class GS, IO, 3.785s, 2037 212,887 20,684 IFB Ser. 05-83, Class SL, IO, 3.775s, 2035 806,179 71,933 IFB Ser. 06-114, Class IS, IO, 3.755s, 2036 206,887 17,397 IFB Ser. 06-116, Class LS, IO, 3.755s, 2036 86,723 7,955 IFB Ser. 04-92, Class SQ, IO, 3.755s, 2034 419,216 41,594 IFB Ser. 06-115, Class IE, IO, 3.745s, 2036 159,397 15,593 IFB Ser. 06-117, Class SA, IO, 3.745s, 2036 237,274 20,721 35 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Fannie Mae IFB Ser. 06-109, Class SH, IO, 3.725s, 2036 $ 210,617 $ 21,932 IFB Ser. 06-111, Class SA, IO, 3.725s, 2036 1,373,518 132,393 IFB Ser. 07-W6, Class 4A2, IO, 3.705s, 2037 825,435 74,766 IFB Ser. 06-128, Class SC, IO, 3.705s, 2037 200,551 17,796 IFB Ser. 06-43, Class SI, IO, 3.705s, 2036 881,304 75,345 IFB Ser. 06-44, Class IS, IO, 3.705s, 2036 109,084 9,097 IFB Ser. 06-8, Class JH, IO, 3.705s, 2036 721,836 71,629 IFB Ser. 06-8, Class PS, IO, 3.705s, 2036 454,592 48,379 IFB Ser. 05-122, Class SG, IO, 3.705s, 2035 175,240 16,940 IFB Ser. 06-92, Class LI, IO, 3.685s, 2036 232,674 20,940 IFB Ser. 06-85, Class TS, IO, 3.665s, 2036 312,669 25,659 IFB Ser. 06-61, Class SE, IO, 3.655s, 2036 119,110 8,889 IFB Ser. 07-75, Class PI, IO, 3.645s, 2037 290,632 24,646 IFB Ser. 07-76, Class SA, IO, 3.645s, 2037 302,667 21,121 IFB Ser. 07-W7, Class 2A2, IO, 3.635s, 2037 649,436 57,085 IFB Ser. 07-88, Class MI, IO, 3 5/8s, 2037 195,864 13,906 IFB Ser. 08-10, Class AI, IO, 3.605s, 2038 803,492 50,918 IFB Ser. 07-116, Class IA, IO, 3.605s, 2037 994,670 83,004 IFB Ser. 07-103, Class AI, IO, 3.605s, 2037 1,094,009 94,999 IFB Ser. 07-1, Class NI, IO, 3.605s, 2037 648,726 56,755 IFB Ser. 03-124, Class ST, IO, 3.605s, 2034 143,427 12,792 IFB Ser. 07-15, Class NI, IO, 3.605s, 2022 328,692 26,244 IFB Ser. 07-106, Class SM, IO, 3.565s, 2037 553,166 43,237 IFB Ser. 08-3, Class SC, IO, 3.555s, 2038 102,626 9,052 IFB Ser. 07-109, Class XI, IO, 3.555s, 2037 196,600 17,243 IFB Ser. 07-109, Class YI, IO, 3.555s, 2037 247,676 19,597 IFB Ser. 07-W8, Class 2A2, IO, 3.555s, 2037 474,324 40,951 IFB Ser. 07-88, Class JI, IO, 3.555s, 2037 178,149 15,724 IFB Ser. 06-79, Class SH, IO, 3.555s, 2036 388,049 36,948 IFB Ser. 07-54, Class KI, IO, 3.545s, 2037 127,438 9,774 IFB Ser. 07-30, Class JS, IO, 3.545s, 2037 418,833 36,409 IFB Ser. 07-W2, Class 1A2, IO, 3.535s, 2037 212,255 18,102 IFB Ser. 07-106, Class SN, IO, 3.515s, 2037 282,169 21,393 IFB Ser. 07-54, Class IA, IO, 3.515s, 2037 223,287 19,888 IFB Ser. 07-54, Class IB, IO, 3.515s, 2037 223,287 19,625 IFB Ser. 07-54, Class IC, IO, 3.515s, 2037 223,287 19,625 IFB Ser. 07-54, Class ID, IO, 3.515s, 2037 223,287 19,625 IFB Ser. 07-54, Class IE, IO, 3.515s, 2037 223,287 19,625 IFB Ser. 07-54, Class IF, IO, 3.515s, 2037 331,740 28,921 IFB Ser. 07-54, Class NI, IO, 3.515s, 2037 197,382 16,690 IFB Ser. 07-54, Class UI, IO, 3.515s, 2037 270,940 26,006 IFB Ser. 07-109, Class AI, IO, 3.505s, 2037 988,818 82,879 IFB Ser. 07-91, Class AS, IO, 3.505s, 2037 189,582 15,265 IFB Ser. 07-91, Class HS, IO, 3.505s, 2037 201,676 15,835 IFB Ser. 07-15, Class CI, IO, 3.485s, 2037 770,462 66,874 IFB Ser. 06-123, Class BI, IO, 3.485s, 2037 1,012,215 85,289 IFB Ser. 06-115, Class JI, IO, 3.485s, 2036 562,478 48,738 IFB Ser. 07-109, Class PI, IO, 3.455s, 2037 270,498 21,792 IFB Ser. 06-123, Class LI, IO, 3.425s, 2037 374,265 30,854 36 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Fannie Mae IFB Ser. 08-11, Class SC, IO, 3.385s, 2038 $ 391,252 $ 34,806 IFB Ser. 08-1, Class DI, IO, 3.365s, 2038 324,479 23,096 IFB Ser. 08-1, Class NI, IO, 3.355s, 2037 481,546 33,726 IFB Ser. 07-116, Class BI, IO, 3.355s, 2037 922,515 67,548 IFB Ser. 08-01, Class AI, IO, 3.355s, 2037 1,269,854 100,685 IFB Ser. 08-10, Class GI, IO, 3.335s, 2038 177,030 13,594 IFB Ser. 08-13, Class SA, IO, 3.325s, 2038 1,239,227 93,254 IFB Ser. 08-1, Class HI, IO, 3.305s, 2037 598,094 45,719 IFB Ser. 07-39, Class AI, IO, 3.225s, 2037 385,102 28,717 IFB Ser. 07-32, Class SD, IO, 3.215s, 2037 262,754 19,553 IFB Ser. 07-30, Class UI, IO, 3.205s, 2037 218,017 17,282 IFB Ser. 07-32, Class SC, IO, 3.205s, 2037 350,042 26,094 IFB Ser. 07-1, Class CI, IO, 3.205s, 2037 252,021 19,478 IFB Ser. 05-74, Class SE, IO, 3.205s, 2035 916,195 61,884 IFB Ser. 05-82, Class SI, IO, 3.205s, 2035 932,702 63,837 IFB Ser. 05-14, Class SE, IO, 3.155s, 2035 392,816 26,950 IFB Ser. 08-33, Class SA, IO, 3.105s, 2038 372,537 26,379 IFB Ser. 05-58, Class IK, IO, 3.105s, 2035 337,414 30,213 IFB Ser. 08-1, Class BI, IO, 3.015s, 2038 1,564,369 91,452 IFB Ser. 07-75, Class ID, IO, 2.975s, 2037 238,028 17,257 Ser. 02-T4, Class A4, 9 1/2s, 2041 306,835 343,423 Ser. 01-T10, Class A2, 7 1/2s, 2041 117,369 125,866 Ser. 02-T4, Class A3, 7 1/2s, 2041 103,583 111,068 Ser. 01-T12, Class A2, 7 1/2s, 2041 125,064 134,021 Ser. 99-T2, Class A1, 7 1/2s, 2039 231,482 253,155 Ser. 00-T6, Class A1, 7 1/2s, 2030 104,611 111,393 Ser. 02-26, Class A1, 7s, 2048 87,059 92,753 Ser. 03-W8, Class 2A, 7s, 2042 328,545 350,888 Ser. 02-T16, Class A2, 7s, 2042 488,748 522,134 Ser. 02-14, Class A1, 7s, 2042 137,900 146,569 Ser. 381, Class 14, IO, 6 1/2s, 2037 130,711 25,264 Ser. 381, Class 15, IO, 6 1/2s, 2037 87,993 17,390 Ser. 371, Class 2, IO, 6 1/2s, 2036 6,650,701 1,463,852 Ser. 363, Class 2, IO, 5 1/2s, 2035 497,187 116,929 Ser. 06-104, Class SG, IO, 3.705s, 2036 78,102 6,320 Ser. 03-W10, Class 1, IO, 1.925s, 2043 961,178 49,805 Ser. 03-W8, Class 12, IO, 1.634s, 2042 2,057,953 98,160 Ser. 06-W3, Class 1AS, IO, 0.662s, 2046 809,635 52,190 Ser. 02-T18, IO, 0.515s, 2042 5,689,863 87,418 Ser. 02-T4, IO, 0.451s, 2041 318,437 3,603 Ser. 02-26, IO, 0.23s, 2048 14,733,431 102,648 Ser. 08-33, Principal only (PO), zero %, 2038 99,343 72,638 Ser. 07-64, Class LO, PO, zero %, 2037 125,233 101,548 Ser. 06-81, Class OP, PO, zero %, 2036 81,541 62,703 Ser. 04-38, Class AO, PO, zero %, 2034 372,282 271,686 Ser. 04-61, Class CO, PO, zero %, 2031 230,996 195,374 Ser. 07-31, Class TS, IO, zero %, 2009 598,484 15,535 Ser. 07-15, Class IM, IO, zero %, 2009 238,917 5,604 Ser. 07-16, Class TS, IO, zero %, 2009 972,760 24,071 37 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 5.205s, 2043 $ 148,050 $ 17,766 Ser. T-42, Class A5, 7 1/2s, 2042 37,237 40,004 Ser. T-60, Class 1A2, 7s, 2044 388,359 415,289 Ser. T-41, Class 2A, 7s, 2032 24,553 26,066 FFCA Secured Lending Corp. Ser. 99-1A, Class C1, 7.59s, 2025 225,000 168,908 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.909s, 2039 105,361 105,361 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5 3/4s, 2035 (F) 173,279 139,353 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 224,298 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 110,864 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 (F) 285,000 273,357 Freddie Mac FRB Ser. 3327, Class YF, zero %, 2037 151,588 150,722 FRB Ser. 3241, Class FH, zero %, 2036 96,588 92,415 FRB Ser. 3130, Class JF, zero %, 2036 80,076 76,112 FRB Ser. 3326, Class WF, zero %, 2035 277,221 253,629 FRB Ser. 3003, Class XF, zero %, 2035 188,748 176,330 IFB Ser. 3339, Class WS, 26.348s, 2037 106,291 145,756 IFB Ser. 3339, Class JS, 25.181s, 2037 95,044 122,120 IFB Ser. 3202, Class HM, 19.67s, 2036 82,488 101,462 IFB Ser. 3153, Class SX, 19.67s, 2036 128,073 157,744 IFB Ser. 3153, Class JS, 19.52s, 2036 80,632 98,945 IFB Ser. 3182, Class PS, 17.736s, 2032 156,835 192,897 IFB Ser. 3182, Class SP, 17.736s, 2032 81,161 91,513 IFB Ser. 3393, Class JS, 16.963s, 2032 117,000 126,522 IFB Ser. 3081, Class DC, 16.938s, 2035 102,022 119,809 IFB Ser. 3360, Class SC, 15.349s, 2037 143,005 154,402 IFB Ser. 3408, Class EK, 14.864s, 2037 401,860 435,578 IFB Ser. 2976, Class KL, 14.425s, 2035 198,978 222,836 IFB Ser. 2990, Class DP, 14.315s, 2034 164,709 182,498 IFB Ser. 3153, Class UT, 14.058s, 2036 82,368 89,105 IFB Ser. 3149, Class SU, 12.194s, 2036 81,308 84,990 IFB Ser. 3065, Class DC, 11.712s, 2035 166,318 175,895 IFB Ser. 3012, Class FS, 10.085s, 2035 78,538 79,504 IFB Ser. 2990, Class WP, 10.021s, 2035 116,856 121,970 IFB Ser. 2990, Class LB, 10.004s, 2034 205,741 207,546 IFB Ser. 3031, Class BS, 9.935s, 2035 225,895 229,376 IFB Ser. 2927, Class SI, IO, 5.784s, 2035 275,309 39,258 IFB Ser. 2828, Class GI, IO, 4.784s, 2034 315,770 37,638 IFB Ser. 3184, Class SP, IO, 4.634s, 2033 299,803 29,944 IFB Ser. 2869, Class SH, IO, 4.584s, 2034 150,031 11,390 IFB Ser. 2869, Class JS, IO, 4.534s, 2034 710,680 59,061 IFB Ser. 2777, Class SJ, IO, 4.534s, 2017 331,429 24,262 IFB Ser. 2882, Class LS, IO, 4.484s, 2034 297,442 33,071 IFB Ser. 3203, Class SH, IO, 4.424s, 2036 170,964 19,618 38 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Freddie Mac IFB Ser. 2815, Class PT, IO, 4.334s, 2032 $ 318,020 $ 29,466 IFB Ser. 2594, Class SE, IO, 4.334s, 2030 261,723 18,438 IFB Ser. 2828, Class TI, IO, 4.334s, 2030 144,077 13,724 IFB Ser. 3397, Class GS, IO, 4.284s, 2037 189,853 15,294 IFB Ser. 3311, Class BI, IO, 4.044s, 2037 538,781 44,666 IFB Ser. 3297, Class BI, IO, 4.044s, 2037 668,172 66,543 IFB Ser. 3284, Class IV, IO, 4.034s, 2037 173,540 18,050 IFB Ser. 3287, Class SD, IO, 4.034s, 2037 269,139 24,413 IFB Ser. 3281, Class BI, IO, 4.034s, 2037 129,511 12,335 IFB Ser. 3281, Class CI, IO, 4.034s, 2037 290,235 23,729 IFB Ser. 3249, Class SI, IO, 4.034s, 2036 92,997 9,756 IFB Ser. 3028, Class ES, IO, 4.034s, 2035 763,708 77,994 IFB Ser. 2922, Class SE, IO, 4.034s, 2035 387,913 32,225 IFB Ser. 3045, Class DI, IO, 4.014s, 2035 178,376 14,919 IFB Ser. 3236, Class ES, IO, 3.984s, 2036 201,746 16,485 IFB Ser. 3136, Class NS, IO, 3.984s, 2036 188,336 16,934 IFB Ser. 3118, Class SD, IO, 3.984s, 2036 629,949 43,481 IFB Ser. 3054, Class CS, IO, 3.984s, 2035 152,751 10,586 IFB Ser. 3107, Class DC, IO, 3.984s, 2035 373,967 38,662 IFB Ser. 3066, Class SI, IO, 3.984s, 2035 524,405 53,680 IFB Ser. 2927, Class ES, IO, 3.984s, 2035 216,230 16,152 IFB Ser. 2950, Class SM, IO, 3.984s, 2016 409,275 35,387 IFB Ser. 3256, Class S, IO, 3.974s, 2036 327,515 32,043 IFB Ser. 3031, Class BI, IO, 3.974s, 2035 152,223 17,395 IFB Ser. 3370, Class TS, IO, 3.954s, 2037 642,955 54,174 IFB Ser. 3244, Class SB, IO, 3.944s, 2036 183,437 16,907 IFB Ser. 3244, Class SG, IO, 3.944s, 2036 213,892 20,610 IFB Ser. 3236, Class IS, IO, 3.934s, 2036 339,975 30,213 IFB Ser. 3033, Class SG, IO, 3.934s, 2035 166,821 19,246 IFB Ser. 2962, Class BS, IO, 3.934s, 2035 919,863 76,603 IFB Ser. 3114, Class TS, IO, 3.934s, 2030 992,340 79,818 IFB Ser. 3128, Class JI, IO, 3.914s, 2036 168,678 16,215 IFB Ser. 2990, Class LI, IO, 3.914s, 2034 304,876 30,950 IFB Ser. 3240, Class S, IO, 3.904s, 2036 656,495 59,880 IFB Ser. 3153, Class JI, IO, 3.904s, 2036 332,661 28,353 IFB Ser. 3065, Class DI, IO, 3.904s, 2035 115,766 12,976 IFB Ser. 3145, Class GI, IO, 3.884s, 2036 138,216 14,080 IFB Ser. 3114, Class GI, IO, 3.884s, 2036 157,036 18,384 IFB Ser. 2877, Class WS, IO, 3.884s, 2034 696,221 46,389 IFB Ser. 3339, Class JI, IO, 3.874s, 2037 704,388 55,532 IFB Ser. 3218, Class AS, IO, 3.864s, 2036 236,920 19,251 IFB Ser. 3221, Class SI, IO, 3.864s, 2036 275,283 23,745 IFB Ser. 3153, Class UI, IO, 3.854s, 2036 504,719 56,244 IFB Ser. 3424, Class XI, IO, 3.854s, 2036 670,000 60,405 IFB Ser. 3202, Class PI, IO, 3.824s, 2036 752,716 66,723 IFB Ser. 3355, Class MI, IO, 3.784s, 2037 203,261 16,859 IFB Ser. 3201, Class SG, IO, 3.784s, 2036 347,497 30,798 IFB Ser. 3203, Class SE, IO, 3.784s, 2036 311,339 26,821 IFB Ser. 3171, Class PS, IO, 3.769s, 2036 302,120 26,816 39 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Freddie Mac IFB Ser. 3284, Class BI, IO, 3.734s, 2037 $ 211,024 $ 17,683 IFB Ser. 3260, Class SA, IO, 3.734s, 2037 235,586 15,660 IFB Ser. 3281, Class AI, IO, 3.714s, 2037 784,074 69,008 IFB Ser. 3261, Class SA, IO, 3.714s, 2037 782,419 69,684 IFB Ser. 3311, Class EI, IO, 3.694s, 2037 220,213 18,226 IFB Ser. 3311, Class IA, IO, 3.694s, 2037 315,671 28,638 IFB Ser. 3311, Class IB, IO, 3.694s, 2037 315,671 28,638 IFB Ser. 3311, Class IC, IO, 3.694s, 2037 315,671 28,638 IFB Ser. 3311, Class ID, IO, 3.694s, 2037 315,671 28,638 IFB Ser. 3311, Class IE, IO, 3.694s, 2037 455,970 41,366 IFB Ser. 3311, Class PI, IO, 3.694s, 2037 441,064 43,900 IFB Ser. 3265, Class SC, IO, 3.694s, 2037 942,122 74,781 IFB Ser. 3375, Class MS, IO, 3.684s, 2037 870,163 68,264 IFB Ser. 3240, Class GS, IO, 3.664s, 2036 391,102 33,385 IFB Ser. 3424, Class TI, IO, 3.664s, 2035 1,157,000 84,968 IFB Ser. 3408, Class BI, IO, 3.544s, 2038 320,703 21,846 IFB Ser. 3339, Class TI, IO, 3.424s, 2037 369,220 29,735 IFB Ser. 3284, Class CI, IO, 3.404s, 2037 592,360 46,541 IFB Ser. 3016, Class SQ, IO, 3.394s, 2035 296,142 17,877 Ser. 246, PO, zero %, 2037 187,456 152,555 Ser. 3300, PO, zero %, 2037 102,450 81,741 Ser. 239, PO, zero %, 2036 762,056 609,764 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.787s, 2033 41,000 38,148 Ser. 07-C1, Class XC, IO, 0.046s, 2019 16,560,663 89,212 Government National Mortgage Association FRB Ser. 07-49, Class UF, zero %, 2037 47,026 45,716 FRB Ser. 07-33, Class TB, zero %, 2037 594,168 549,650 FRB Ser. 07-35, Class UF, zero %, 2037 66,034 67,511 FRB Ser. 07-6, Class TD, zero %, 2037 558,629 523,147 IFB Ser. 07-26, Class WS, 40.8s, 2037 118,560 191,045 IFB Ser. 07-38, Class AS, 29.975s, 2037 260,963 355,588 IFB Ser. 07-44, Class SP, 21.809s, 2036 108,870 136,405 IFB Ser. 05-84, Class SL, 11.79s, 2035 215,725 224,155 IFB Ser. 05-7, Class JM, 10.709s, 2034 194,536 205,363 IFB Ser. 08-29, Class SA, IO, 4.98s, 2038 1,093,263 102,493 IFB Ser. 06-61, Class SM, IO, 4.58s, 2036 357,177 29,038 IFB Ser. 06-62, Class SI, IO, 4.58s, 2036 251,002 20,099 IFB Ser. 07-1, Class SL, IO, 4.56s, 2037 115,374 9,583 IFB Ser. 07-1, Class SM, IO, 4.55s, 2037 115,374 9,556 IFB Ser. 06-62, Class SA, IO, 4.54s, 2036 298,546 24,067 IFB Ser. 06-64, Class SB, IO, 4.54s, 2036 297,016 23,618 IFB Ser. 04-59, Class SC, IO, 4.487s, 2034 152,142 15,980 IFB Ser. 04-26, Class IS, IO, 4.487s, 2034 313,677 23,657 IFB Ser. 07-47, Class SA, IO, 4.387s, 2036 382,228 40,216 IFB Ser. 07-35, Class NY, IO, 4.187s, 2035 385,000 31,717 IFB Ser. 07-36, Class SW, IO, 4.1s, 2035 282,000 22,382 IFB Ser. 07-26, Class SD, IO, 4.087s, 2037 368,644 28,385 IFB Ser. 07-26, Class SG, IO, 4.05s, 2037 359,589 30,628 40 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-9, Class BI, IO, 4.02s, 2037 $ 753,929 $ 56,170 IFB Ser. 07-31, Class CI, IO, 4.01s, 2037 163,109 11,532 IFB Ser. 07-25, Class SA, IO, 4s, 2037 263,833 18,621 IFB Ser. 07-25, Class SB, IO, 4s, 2037 514,796 38,074 IFB Ser. 07-22, Class S, IO, 4s, 2037 193,363 18,912 IFB Ser. 07-11, Class SA, IO, 4s, 2037 193,011 15,075 IFB Ser. 07-14, Class SB, IO, 4s, 2037 183,754 14,964 IFB Ser. 05-84, Class AS, IO, 4s, 2035 587,340 47,859 IFB Ser. 07-40, Class SB, IO, 3.95s, 2037 833,281 60,934 IFB Ser. 07-51, Class SJ, IO, 3.95s, 2037 234,136 22,239 IFB Ser. 07-48, Class SB, IO, 3.937s, 2037 311,411 20,429 IFB Ser. 07-53, Class SY, IO, 3.935s, 2037 666,391 64,327 IFB Ser. 07-58, Class PS, IO, 3.9s, 2037 837,135 72,219 IFB Ser. 04-88, Class S, IO, 3.9s, 2032 339,439 20,075 IFB Ser. 07-59, Class PS, IO, 3.87s, 2037 181,543 14,651 IFB Ser. 07-59, Class SP, IO, 3.87s, 2037 98,131 7,968 IFB Ser. 07-74, Class SI, IO, 3.857s, 2037 430,511 29,598 IFB Ser. 06-38, Class SG, IO, 3.85s, 2033 763,860 50,626 IFB Ser. 07-17, Class AI, IO, 3.837s, 2037 828,867 70,359 IFB Ser. 07-78, Class SA, IO, 3.817s, 2037 719,897 50,945 IFB Ser. 07-53, Class SG, IO, 3.8s, 2037 145,467 9,530 IFB Ser. 08-2, Class SM, IO, 3.787s, 2038 1,024,301 74,956 IFB Ser. 07-9, Class AI, IO, 3.787s, 2037 305,862 23,114 IFB Ser. 07-51, Class SG, IO, 3.78s, 2037 1,250,599 86,310 IFB Ser. 08-3, Class SA, IO, 3 3/4s, 2038 451,809 28,409 IFB Ser. 07-79, Class SY, IO, 3 3/4s, 2037 1,024,409 63,274 IFB Ser. 07-64, Class AI, IO, 3 3/4s, 2037 345,166 23,086 IFB Ser. 07-53, Class ES, IO, 3 3/4s, 2037 228,419 13,286 IFB Ser. 08-2, Class SB, IO, 3.72s, 2038 1,426,858 87,114 IFB Ser. 08-4, Class SA, IO, 3.716s, 2038 2,226,974 138,400 IFB Ser. 07-9, Class DI, IO, 3.71s, 2037 381,701 25,819 IFB Ser. 07-57, Class QA, IO, 3.7s, 2037 507,133 30,469 IFB Ser. 07-58, Class SA, IO, 3.7s, 2037 1,430,974 87,649 IFB Ser. 07-58, Class SC, IO, 3.7s, 2037 415,200 22,510 IFB Ser. 07-59, Class SA, IO, 3.7s, 2037 1,530,459 91,124 IFB Ser. 07-61, Class SA, IO, 3.7s, 2037 273,313 16,652 IFB Ser. 07-53, Class SC, IO, 3.7s, 2037 245,202 14,246 IFB Ser. 06-26, Class S, IO, 3.7s, 2036 2,246,853 170,425 IFB Ser. 07-58, Class SD, IO, 3.69s, 2037 357,065 19,071 IFB Ser. 08-9, Class SK, IO, 3.68s, 2038 1,134,048 90,547 IFB Ser. 07-59, Class SD, IO, 3.67s, 2037 129,934 7,559 IFB Ser. 07-36, Class SG, IO, 3.67s, 2037 5,548,339 416,125 IFB Ser. 05-71, Class SA, IO, 3.647s, 2035 716,982 51,993 IFB Ser. 05-65, Class SI, IO, 3.55s, 2035 169,398 13,185 IFB Ser. 06-16, Class SX, IO, 3.49s, 2036 788,288 52,496 IFB Ser. 07-25, Class KS, IO, 3.487s, 2037 321,817 27,308 IFB Ser. 07-21, Class S, IO, 3.487s, 2037 412,593 24,646 IFB Ser. 07-31, Class AI, IO, 3.467s, 2037 240,788 22,906 IFB Ser. 07-17, Class IB, IO, 3.45s, 2037 162,157 11,406 41 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 06-14, Class S, IO, 3.45s, 2036 $ 290,670 $ 20,701 IFB Ser. 05-57, Class PS, IO, 3.45s, 2035 485,888 37,644 IFB Ser. 06-11, Class ST, IO, 3.44s, 2036 183,227 12,466 IFB Ser. 07-62, Class S, IO, 3.437s, 2037 496,216 29,308 IFB Ser. 07-27, Class SD, IO, 3.4s, 2037 187,586 10,843 IFB Ser. 07-19, Class SJ, IO, 3.4s, 2037 317,355 17,784 IFB Ser. 07-23, Class ST, IO, 3.4s, 2037 400,648 21,207 IFB Ser. 07-9, Class CI, IO, 3.4s, 2037 496,412 29,363 IFB Ser. 07-7, Class EI, IO, 3.4s, 2037 186,636 10,434 IFB Ser. 07-7, Class JI, IO, 3.4s, 2037 516,791 35,216 IFB Ser. 07-1, Class S, IO, 3.4s, 2037 418,133 23,521 IFB Ser. 07-3, Class SA, IO, 3.4s, 2037 399,298 22,373 IFB Ser. 07-43, Class SC, IO, 3.387s, 2037 275,938 16,038 IFB Ser. 05-17, Class S, IO, 3.38s, 2035 398,171 28,121 IFB Ser. 05-3, Class SN, IO, 3.3s, 2035 1,087,510 69,159 IFB Ser. 04-41, Class SG, IO, 3.2s, 2034 1,162,158 56,573 Government National Mortgage Association 144A IFB Ser. 06-GG8, Class X, IO, 0.857s, 2039 (F) 2,050,079 61,408 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 4.287s, 2045 494,543 12,993 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 170,000 167,217 Ser. 06-GG6, Class A2, 5.506s, 2038 272,000 273,518 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 99,000 97,848 Ser. 03-C1, Class X1, IO, 0.258s, 2040 4,895,830 98,612 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 3.005s, 2037 411,170 364,914 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR11, Class 1A1, 5.654s, 2037 (F) 377,099 268,631 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.261s, 2051 14,000 13,105 FRB Ser. 07-LD12, Class A3, 6.189s, 2051 72,000 71,382 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 213,000 210,009 Ser. 07-CB20, Class A3, 5.863s, 2051 422,000 413,492 Ser. 06-CB15, Class A4, 5.814s, 2043 317,000 320,223 Ser. 07-CB20, Class A4, 5.794s, 2051 276,000 272,249 Ser. 06-CB14, Class A4, 5.481s, 2044 68,000 67,193 Ser. 05-LDP2, Class AM, 4.78s, 2042 50,000 41,276 Ser. 06-LDP8, Class X, IO, 0.762s, 2045 2,719,355 87,563 Ser. 06-CB17, Class X, IO, 0.702s, 2043 2,422,185 74,192 Ser. 07-LDPX, Class X, IO, 0.526s, 2049 4,786,606 89,375 Ser. 06-CB16, Class X1, IO, 0.087s, 2045 3,100,777 37,829 Ser. 06-LDP7, Class X, IO, 0.02s, 2045 48,143,731 37,612 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-LDP1, Class X1, IO, 0.158s, 2046 1,356,577 10,863 Ser. 07-CB20, Class X1, IO, 0.068s, 2051 8,332,577 95,075 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 99,670 42 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 $ 128,000 $ 121,866 Ser. 07-C2, Class XW, IO, 0.73s, 2040 1,054,158 32,994 Ser. 07-C7, Class XW, IO, 0.526s, 2045 2,977,394 72,351 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 1,747,120 64,961 Ser. 03-C5, Class XCL, IO, 0.86s, 2037 1,612,007 25,844 Ser. 05-C2, Class XCL, IO, 0.151s, 2040 5,910,085 52,846 Ser. 06-C1, Class XCL, IO, 0.106s, 2041 12,361,155 115,732 Ser. 06-C7, Class XCL, IO, 0.095s, 2038 3,202,886 30,722 Ser. 07-C7, Class XCL, IO, 0.086s, 2045 1,257,744 13,584 Ser. 07-C2, Class XCL, IO, 0.074s, 2040 9,061,760 117,803 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 3.666s, 2017 66,000 60,390 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 23.55s, 2036 74,454 89,182 IFB Ser. 07-5, Class 4A3, 22.71s, 2036 144,201 167,866 IFB Ser. 07-4, Class 3A2, IO, 4.305s, 2037 238,632 21,299 IFB Ser. 06-5, Class 2A2, IO, 4.255s, 2036 509,639 38,688 IFB Ser. 07-4, Class 2A2, IO, 3.775s, 2037 921,134 76,090 IFB Ser. 06-9, Class 2A2, IO, 3.725s, 2037 678,935 60,398 IFB Ser. 06-6, Class 1A3, IO, 3.605s, 2036 1,079,383 77,774 IFB Ser. 07-5, Class 10A2, IO, 3.445s, 2037 458,148 28,555 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 377,079 367,689 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class H, 6.566s, 2040 (Canada) 156,000 62,400 MASTR Adjustable Rate Mortgages Trust FRB Ser. 04-13, Class 3A6, 3.787s, 2034 224,000 213,043 Ser. 04-03, Class 4AX, IO, 1.417s, 2034 173,236 1,313 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 416,726 727 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.062s, 2049 6,027,576 66,398 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 3.216s, 2022 270,899 230,264 Ser. 06-1, Class X1A, IO, 1.527s, 2022 4,721,182 38,728 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.102s, 2030 49,000 50,873 FRB Ser. 05-A9, Class 3A1, 5.275s, 2035 355,940 339,922 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.023s, 2050 118,000 116,861 FRB Ser. 07-C1, Class A4, 6.023s, 2050 127,000 126,352 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 503,000 505,391 FRB Ser. 07-8, Class A2, 6.119s, 2049 205,000 203,937 Ser. 07-9, Class A4, 5.748s, 2049 1,000,000 975,463 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-3, Class XC, IO, 0.078s, 2046 4,117,306 52,702 Ser. 07-7, Class X, IO, 0.02s, 2050 16,892,431 52,789 43 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.867s, 2017 $ 217,920 $ 54,650 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 69,000 70,210 FRB Ser. 06-IQ11, Class A4, 5.943s, 2042 317,000 309,109 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 122,000 112,231 Ser. 98-CF1, Class E, 7.35s, 2032 256,000 247,086 Ser. 05-HQ6, Class A4A, 4.989s, 2042 293,000 293,502 Ser. 04-HQ4, Class A7, 4.97s, 2040 151,000 147,757 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 198,000 Ser. 07-HQ13, Class X1, IO, 0.823s, 2044 4,976,875 128,055 Ser. 05-HQ5, Class X1, IO, 0.17s, 2042 2,034,468 13,346 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.448s, 2035 360,758 261,333 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.232s, 2030 78,000 78,863 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 36,369 41,166 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 3.09s, 2033 (United Kingdom) 266,000 257,222 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.793s, 2033 (United Kingdom) 323,000 308,497 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 100,000 66,562 Ser. 00-C2, Class J, 6.22s, 2033 76,000 70,331 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 3.795s, 2037 916,357 77,388 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 6.349s, 2038 (United Kingdom) GBP 50,000 59,673 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.799s, 2036 $ 709,437 29,897 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 762,494 650,103 Ser. 05-9, Class AX, IO, 1.599s, 2035 1,629,825 44,005 Ser. 04-19, Class 2A1X, IO, 1.386s, 2035 581,093 8,716 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.605s, 2037 1,770,313 120,609 Ser. 07-4, Class 1A4, IO, 1s, 2037 1,770,313 46,643 Structured Asset Securities Corp. 144A IFB Ser. 08-01, Class 1A2, IO, 3.184s, 2045 511,034 29,927 Ser. 07-RF1, Class 1A, IO, 2.659s, 2037 999,507 50,093 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (Ireland) GBP 46,127 84,409 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (Ireland) GBP 106,882 169,938 URSUS EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 54,830 101,335 44 COLLATERALIZED MORTGAGE OBLIGATIONS (38.6%)* continued Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 $ 395,000 $ 389,391 Ser. 07-C30, Class A3, 5.246s, 2043 4,090,000 4,027,276 Ser. 04-C15, Class A4, 4.803s, 2041 226,000 214,621 Ser. 07-C34, IO, 0.52s, 2046 2,293,995 52,120 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 6.016s, 2018 100,000 80,000 Ser. 07-C31, IO, 0.435s, 2047 8,207,546 132,059 Ser. 06-C27, Class XC, IO, 0.085s, 2045 3,539,509 33,625 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 61,980 Ser. 06-SL1, Class X, IO, 1.005s, 2043 438,507 16,782 Ser. 07-SL2, Class X, IO, 0.852s, 2049 1,346,096 46,965 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 36,151 33,259 WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 3.417s, 2034 581,989 40,448 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR12, Class 2A5, 4.336s, 2035 1,520,000 1,376,788 Total collateralized mortgage obligations (cost $60,723,278) $ 62,332,673 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 20, 2037 to October 20, 2037 $ 646,580 $ 672,722 U.S. Government Agency Mortgage Obligations (34.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 142,501 147,049 5 1/2s, June 1, 2035 133,956 135,149 5 1/2s, April 1, 2020 145,882 149,113 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 403,972 428,432 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 460,613 477,274 6 1/2s, TBA, June 1, 2038 1,000,000 1,032,500 6 1/2s, TBA, May 1, 2038 2,000,000 2,069,688 6s, July 1, 2037 45,740 46,801 6s, with due dates from May 1, 2021 to October 1, 2021 392,574 404,919 6s, TBA, May 1, 2038 3,000,000 3,066,094 5 1/2s, with due dates from May 1, 2009 to March 1, 2021 462,909 470,498 5 1/2s, TBA, June 1, 2038 14,000,000 14,037,734 5 1/2s, TBA, May 1, 2038 26,000,000 26,134,061 45 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.6%)* continued Principal amount Value U.S. Government Agency Mortgage Obligations continued Federal National Mortgage Association Pass-Through Certificates 5s, with due dates from May 1, 2020 to March 1, 2021 $ 53,590 $ 54,092 5s, TBA, May 1, 2038 6,000,000 5,895,937 4s, with due dates from May 1, 2019 to September 1, 2020 643,565 622,227 55,171,568 Total U.S. government and agency mortgage obligations (cost $55,731,476) $ 55,844,290 U.S. TREASURY OBLIGATIONS (0.5%)* (cost $751,995) Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $ 646,000 $ 803,463 FOREIGN GOVERNMENT BONDS AND NOTES (20.5%)* Principal amount Value Austria (Republic of ) notes Ser. EMTN, 3 3/8s, 2012 CHF 2,900,000 $ 2,866,949 Austria (Republic of ) 144A notes Ser. EMTN, 3.8s, 2013 EUR 3,000,000 4,630,942 Canada (Government of ) bonds 5 3/4s, 2033 CAD 750,000 936,059 Denmark (Kingdom of ) bonds 6s, 2009 DKK 9,640,000 2,073,538 France (Government of ) bonds 4s, 2013 EUR 63 98 Ireland (Republic of ) bonds 5s, 2013 EUR 1,700,000 2,758,329 Italy (Republic of ) unsub. notes Ser. 11, Tranche 1, 3 1/8s, 2010 CHF 1,900,000 1,846,654 Japan (Government of ) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,029,962 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 70,195,000 669,586 Japan (Government of ) CPI Linked bonds Ser. 8, 1s, 2016 JPY 758,768,000 7,164,803 Netherlands (Government of ) bonds 5s, 2012 EUR 4,500,000 7,302,162 Sweden (Government of ) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 685,744 United Kingdom treasury bonds 4 1/4s, 2036 GBP 610,000 1,162,390 Total foreign government bonds and notes (cost $27,108,775) $ 33,127,216 CORPORATE BONDS AND NOTES (11.0%)* Principal amount Value Basic Materials (%) Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) $ 25,000 $ 25,500 Monsanto Co. company guaranty sr. unsec. notes 5 7/8s, 2038 25,000 24,669 Monsanto Co. sr. unsec. unsub. notes 5 1/8s, 2018 20,000 19,915 70,084 Capital Goods (0.3%) Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) 375,000 382,500 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 45,000 46,063 428,563 46 CORPORATE BONDS AND NOTES (11.0%)* continued Principal amount Value Communication Services (0.9%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 $ 100,000 $ 102,706 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 31,000 38,157 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 385,000 416,495 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 85,000 84,986 British Telecommunications PLC sr. unsec. notes 5.15s, 2013 (United Kingdom) 140,000 139,523 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 105,000 107,153 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 161,687 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Netherlands) 150,000 160,883 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 80,000 80,691 Wind Acquisition Fin. SA notes 9 3/4s, 2015 (Netherlands) EUR 80,000 131,743 1,424,024 Conglomerates (0.1%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 $ 100,000 99,519 Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 50,000 50,874 150,393 Consumer Cyclicals (0.5%) D.R. Horton, Inc. sr. notes 7 7/8s, 2011 175,000 169,335 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 40,000 41,397 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. E, 5 3/4s, 2011 155,000 158,800 Harley-Davidson Funding Corp. company guaranty 5 1/4s, 2012 100,000 100,359 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 168,000 163,800 Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 65,000 65,472 699,163 Consumer Staples (0.6%) Campbell Soup Co. debs. 8 7/8s, 2021 50,000 66,574 Comcast Corp. company guaranty 5.9s, 2016 155,000 156,822 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 70,000 75,360 Cox Communications, Inc. 144A notes 5 7/8s, 2016 30,000 30,007 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 62,039 65,904 Echostar DBS Corp. sr. notes 5 3/4s, 2008 230,000 230,000 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 75,000 77,650 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 160,000 155,732 Time Warner Cable, Inc. company guaranty 5.85s, 2017 75,000 74,426 932,475 Energy (0.1%) Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 100,000 103,122 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 55,000 57,055 47 CORPORATE BONDS AND NOTES (11.0%)* continued Principal amount Value Energy continued Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) $ 15,000 $ 14,669 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 55,000 54,496 229,342 Financial (3.1%) Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 90,000 91,354 Bank of America Corp. sr. unsec. notes 5.65s, 2018 380,000 379,405 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 15,000 15,226 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 330,000 336,600 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 115,000 120,610 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 4.865s, 2012 (Cayman Islands) 275,000 264,829 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 3.27s, 2009 60,000 54,217 CIT Group, Inc. sr. notes 5s, 2014 15,000 12,396 Citigroup, Inc. sub. notes 5s, 2014 110,000 104,837 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 600,000 572,056 General Electric Capital Corp. 144A sub. notes FRN 4 5/8s, 2066 EUR 90,000 121,247 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 ## $ 60,000 60,684 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 29,611 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 313,805 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 25,000 23,563 JPMorgan Chase & Co. sr. notes 6s, 2018 175,000 181,388 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. I, 6.2s, 2014 115,000 115,714 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 160,000 163,870 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. MTN, 5s, 2011 120,000 116,260 Lehman Brothers Holdings, Inc. sub. notes 6 3/4s, 2017 115,000 114,772 Lehman Brothers Holdings, Inc. sub. notes 5 3/4s, 2017 30,000 28,038 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 141,902 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 75,000 73,747 Merrill Lynch & Co., Inc. notes 5.45s, 2013 80,000 78,099 Merrill Lynch & Co., Inc. notes Ser. MTN, 6.15s, 2013 125,000 124,739 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.12s, 2011 35,000 32,150 MetLife Capital Trust X 144A collateral trust FRB 9 1/4s, 2068 300,000 318,493 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 105,000 106,161 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 34,936 Pacific Life Global Funding 144A notes 5.15s, 2013 95,000 95,696 Protective Life Secured Trusts sr. sec. notes 5.45s, 2012 40,000 40,102 Prudential Financial, Inc. notes Ser. MTN, 6s, 2017 20,000 20,215 Prudential Financial, Inc. sr. unsec. unsub. notes 5.15s, 2013 130,000 130,376 48 CORPORATE BONDS AND NOTES (11.0%)* continued Principal amount Value Financial continued Unitrin, Inc. sr. notes 6s, 2017 $ 50,000 $ 45,903 VTB Capital SA 144A sec. notes 6.609s, 2012 (Luxembourg) 450,000 439,794 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 105,000 105,270 5,008,065 Government (3.4%) European Investment Bank supranational bank bonds 3 1/2s, 2014 (Luxembourg) CHF 700,000 696,384 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 1,500,000 2,423,521 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 2,375,000 2,331,342 5,451,247 Health Care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $ 260,000 255,437 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 80,000 79,059 334,496 Technology (0.1%) Fiserv, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2017 60,000 61,177 Fiserv, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2012 60,000 60,958 Xerox Corp. sr. unsec. notes 6.35s, 2018 90,000 90,455 212,590 Transportation (%) Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 25,000 25,223 United AirLines, Inc. pass-through certificates 6.636s, 2022 48,641 43,371 68,594 Utilities & Power (1.7%) Abu Dhabi National Energy Co. 144A sr. notes 5.62s, 2012 (United Arab Emirates) 215,000 215,163 American Water Capital Corp. 144A sr. unsec. bonds 6.593s, 2037 35,000 33,695 American Water Capital Corp. 144A bonds 6.085s, 2017 40,000 39,786 Arizona Public Services Co. notes 6 1/2s, 2012 25,000 25,173 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 110,000 112,294 CMS Energy Corp. unsub. notes 6.55s, 2017 5,000 4,869 Commonwealth Edison Co. 1st mtge. sec. bond 5.8s, 2018 70,000 69,989 Consumers Energy Co. 1st mtge. sec. bond 5.65s, 2018 50,000 49,916 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 55,000 56,565 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 255,000 256,899 Enbridge Energy Partners LP 144A notes 6 1/2s, 2018 65,000 65,798 49 CORPORATE BONDS AND NOTES (11.0%)* continued Principal amount Value Utilities & Power continued Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 $ 375,960 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 $ 20,000 20,600 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 124,321 National Fuel Gas Co. notes 5 1/4s, 2013 40,000 38,538 Pacific Gas & Electric Co. unsec. bonds 4.2s, 2011 20,000 19,953 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 150,000 154,377 Southern California Edison Co. 1st mtge. Ser. 08-A, 5.95s, 2038 15,000 15,119 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 75,711 Veolia Environnement sr. unsub. notes Ser. EMTN, 5 3/8s, 2018 (France) EUR 505,000 760,896 West Penn Power Co. 1st mtge. 5.95s, 2017 $ 170,000 172,212 2,687,834 Total corporate bonds and notes (cost $15,789,052) $ 17,696,870 ASSET-BACKED SECURITIES (7.7%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 3.045s, 2036 $ 56,000 $ 36,400 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 5.395s, 2035 37,000 4,097 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 3.746s, 2011 80,000 79,400 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 82,000 77,670 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 6.145s, 2034 81,000 54,418 FRB Ser. 06-EC1, Class M9, 4.895s, 2035 100,000 4,500 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 5.145s, 2036 100,000 8,795 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 172,632 115,852 Ser. 00-A, Class A2, 7.575s, 2030 33,315 19,867 Ser. 99-B, Class A-5, 7.44s, 2020 154,519 89,837 Ser. 99-B, Class A4, 7.3s, 2016 153,204 82,252 Ser. 99-B, Class A3, 7.18s, 2015 244,600 150,849 CARMAX Auto Owner Trust Ser. 04-2, Class D, 3.67s, 2011 5,466 5,363 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 3.796s, 2010 170,000 168,205 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 5.395s, 2035 (F) 76,000 10,609 FRB Ser. 05-HE4, Class M12, 4.945s, 2035 (F) 91,000 8,162 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 4.759s, 2033 418,000 372,340 Ser. 02-2, Class A, IO, 8 1/2s, 2033 295,412 24,988 50 ASSET-BACKED SECURITIES (7.7%)* continued Principal amount Value Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 $ 725,802 $ 610,581 Ser. 00-5, Class A7, 8.2s, 2032 192,000 149,595 Ser. 00-1, Class A5, 8.06s, 2031 132,169 107,883 Ser. 00-4, Class A5, 7.97s, 2032 45,124 33,827 Ser. 00-5, Class A6, 7.96s, 2032 105,616 83,252 Ser. 01-4, Class A4, 7.36s, 2033 257,174 245,052 Ser. 00-6, Class A5, 7.27s, 2031 32,960 28,880 Ser. 01-1, Class A5, 6.99s, 2032 379,327 369,757 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 3.285s, 2034 86,575 67,529 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (F) 12,495 3,749 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 179,000 157,107 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 3.045s, 2036 87,000 73,121 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 3.225s, 2036 124,000 106,008 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 (United Kingdom) GBP 253,982 464,779 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 455,000 658,206 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $ 197,860 188,167 Ser. 94-4, Class B2, 8.6s, 2019 60,231 38,682 Ser. 99-5, Class A5, 7.86s, 2030 1,153,805 1,003,810 Ser. 95-4, Class B1, 7.3s, 2025 84,541 79,120 Ser. 97-6, Class M1, 7.21s, 2029 14,000 10,409 Ser. 99-3, Class A7, 6.74s, 2031 280,000 260,991 Ser. 99-3, Class A6, 6 1/2s, 2031 32,738 32,411 Ser. 99-1, Class A6, 6.37s, 2025 22,000 21,934 Ser. 99-1, Class A5, 6.11s, 2023 55,100 53,009 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 537,835 463,806 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 170,180 169,997 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-1A, Class E, 4.695s, 2030 (Cayman Islands) 56,488 41,236 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 3.628s, 2036 (Cayman Islands) 171,480 102,888 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 3.225s, 2036 63,000 44,100 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 3.105s, 2037 633,483 456,678 IFB Ser. 07-3, Class 4B, IO, 3.795s, 2037 334,935 27,956 Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,181,277 1,047,277 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 5.645s, 2037 (Cayman Islands) 300,000 105,000 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 3.155s, 2036 59,000 29,882 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 6.684s, 2039 (United Kingdom) GBP 200,000 367,486 51 ASSET-BACKED SECURITIES (7.7%)* continued Principal amount Value Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 $ 15,800 $ 13,907 MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 3.896s, 2010 170,000 168,953 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 9,884 2,372 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 6.095s, 2034 50,000 20,000 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 3.055s, 2036 74,000 64,461 FRB Ser. 06-2, Class A2C, 3.045s, 2036 74,000 53,173 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 85,176 49,934 Ser. 99-D, Class A1, 7.84s, 2029 218,263 177,339 Ser. 00-A, Class A2, 7.765s, 2017 32,483 25,113 Ser. 00-D, Class A4, 7.4s, 2030 309,000 216,764 Ser. 02-B, Class A4, 7.09s, 2032 88,589 83,663 Ser. 01-D, Class A4, 6.93s, 2031 184,433 126,119 Ser. 01-E, Class A4, 6.81s, 2031 11,605 9,260 Ser. 01-C, Class A2, 5.92s, 2017 103,389 41,120 Ser. 01-D, Class A3, 5.9s, 2022 63,015 47,450 Ser. 02-C, Class A1, 5.41s, 2032 283,305 252,028 Ser. 01-E, Class A2, 5.05s, 2019 267,688 192,735 Ser. 02-A, Class A2, 5.01s, 2020 140,480 114,956 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 61,934 51,155 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 9.588s, 2018 (Ireland) 50,000 44,000 FRB Ser. 05-A, Class E, 7.688s, 2012 (Ireland) 53,000 42,665 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 3.025s, 2036 114,000 93,480 Permanent Financing PLC FRB Ser. 6, Class 3C, 7.576s, 2042 (United Kingdom) GBP 204,000 396,484 FRB Ser. 3, Class 3C, 4.14s, 2042 (United Kingdom) $ 120,000 118,836 FRB Ser. 4, Class 3C, 3.79s, 2042 (United Kingdom) 177,000 168,136 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 3.8s, 2011 (United Kingdom) 120,000 103,216 FRB Ser. 04-2A, Class C, 3.68s, 2011 (United Kingdom) 100,000 83,027 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.645s, 2035 79,000 3,950 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) (In default)  5,540 6 Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default)  30,709 3 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 3.105s, 2036 125,000 72,050 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 3.065s, 2036 59,000 45,264 FRB Ser. 06-3, Class A3, 3.055s, 2036 25,000 19,560 52 ASSET-BACKED SECURITIES (7.7%)* continued Principal amount Value Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 5.395s, 2035 $ 42,000 $ 4,200 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 3.155s, 2036 59,000 23,812 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.87s, 2015 402,103 386,421 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 188,000 130,981 WFS Financial Owner Trust Ser. 04-3, Class D, 4.07s, 2012 1,773 1,769 Total asset-backed securities (cost $14,283,967) $ 12,466,131 PURCHASED OPTIONS OUTSTANDING (0.9%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $ 9,000,000 $ 613,890 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 9,000,000 210,870 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 6,600,000 346,830 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 6,600,000 242,880 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.41% versus the three month USD-LIBOR-BBA maturing on August 5, 2018. Aug-08/4.41 1,642,000 36,140 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.41% versus the three month USD-LIBOR-BBA maturing on August 5, 2018. Aug-08/4.41 1,642,000 32,085 Total purchased options outstanding (cost $1,381,740) $ 1,482,695 53 SENIOR LOANS (0.8%)* (c) Principal amount Value Basic Materials (0.1%) Aleris International, Inc. bank term loan FRN Ser. B, 4 7/8s, 2013 $ 17,955 $ 15,112 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.727s, 2013 26,931 25,798 Momentive Performance Materials, Inc. bank term loan FRN 4.938s, 2013 26,644 24,770 NewPage Holding Corp. bank term loan FRN 6.313s, 2014 26,933 26,734 92,414 Capital Goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 4.73s, 2014 1,446 1,376 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.696s, 2014 24,816 23,618 Polypore, Inc. bank term loan FRN Ser. B, 4.96s, 2014 26,932 25,586 Sequa Corp. bank term loan FRN 5.95s, 2014 53,865 51,475 Wesco Aircraft Hardware Corp. bank term loan FRN 4.95s, 2013 27,000 26,258 128,313 Communication Services (0.1%) Cricket Communications, Inc. bank term loan FRN Ser. B, 5.696s, 2013 26,931 26,469 Crown Castle International Corp. bank term loan FRN 4.196s, 2014 13,965 13,009 Intelsat Corp. bank term loan FRN Ser. B2, 5.184s, 2011 8,976 8,497 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.184s, 2013 8,979 8,499 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.184s, 2013 8,976 8,497 Level 3 Communications, Inc. bank term loan FRN 4.962s, 2014 27,000 24,941 MetroPCS Wireless, Inc. bank term loan FRN 5.317s, 2013 26,932 25,353 PAETEC Holding Corp. bank term loan FRN Ser. B1, 5.204s, 2013 26,398 25,441 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.71s, 2013 26,932 25,451 West Corp. bank term loan FRN 5.323s, 2013 27,000 24,611 190,768 Consumer Cyclicals (0.2%) Allison Transmission bank term loan FRN Ser. B, 5.573s, 2014 26,932 25,215 Aramark Corp. bank term loan FRN 4.83s, 2014 1,613 1,544 Aramark Corp. bank term loan FRN Ser. B, 4.696s, 2014 25,387 24,308 Dana Corp. bank term loan FRN 6.781s, 2015 26,933 25,998 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7 1/2s, 2011 21,000 20,764 Goodyear Tire & Rubber Co. (The) bank term loan FRN 6.43s, 2010 27,000 25,529 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 5.92s, 2015 27,000 25,332 Lear Corp bank term loan FRN 5.211s, 2013 131,683 126,228 National Bedding Co. bank term loan FRN 4.741s, 2011 11,970 9,456 54 SENIOR LOANS (0.8%)* (c) continued Principal amount Value Consumer Cyclicals continued Nortek Holdings, Inc. bank term loan FRN Ser. B, 5.35s, 2011 $ 16,956 $ 15,260 Yankee Candle Co., Inc. bank term loan FRN 4.615s, 2014 16,000 14,520 314,154 Consumer Staples (0.1%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.563s, 2013 27,000 25,380 Cablevision Systems Corp. bank term loan FRN 4.477s, 2013 26,931 25,913 Charter Communications, Inc. bank term loan FRN 5.26s, 2014 26,933 23,765 Cinemark USA, Inc. bank term loan FRN 4.664s, 2013 27,000 25,688 Idearc, Inc. bank term loan FRN Ser. B, 4.7s, 2014 26,932 22,168 Paxson Communications Corp. bank term loan FRN Ser. B, 5.963s, 2012 45,000 35,550 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.442s, 2014 26,932 25,058 Spectrum Brands, Inc. bank term loan FRN 2.559s, 2013 1,727 1,632 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.893s, 2013 25,270 23,027 Univision Communications, Inc. bank term loan FRN Ser. B, 5.479s, 2014 27,000 22,680 VNU Group BV bank term loan FRN Ser. B, 5.346s, 2013 (Netherlands) 26,932 25,439 256,300 Energy (%) Western Refining, Inc. bank term loan FRN Ser. B, 4.994s, 2014 18,952 16,773 Health Care (0.1%) Health Management Associates, Inc. bank term loan FRN 4.446s, 2014 26,437 24,332 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.732s, 2014 6,473 6,171 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 1,726 1,646 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.881s, 2014 18,754 17,879 Sun Healthcare Group, Inc. bank term loan FRN 2.596s, 2014 4,502 4,096 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.919s, 2014 29,030 26,418 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.677s, 2014 2,838 2,582 83,124 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 5.624s, 2014 26,932 25,296 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.459s, 2013 17,955 15,502 SunGard Data Systems, Inc. bank term loan FRN 5.162s, 2014 26,932 25,454 Travelport bank term loan FRN Ser. B, 4.954s, 2013 10,786 9,888 Travelport bank term loan FRN Ser. DD, 4.954s, 2013 16,176 14,769 90,909 55 SENIOR LOANS (0.8%)* (c) continued Principal amount Value Transportation (%) Navistar Financial Corp. bank term loan FRN 5.957s, 2012 $ 7,200 $ 6,687 Navistar International Corp. bank term loan FRN 6.501s, 2012 19,800 18,389 25,076 Utilities & Power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.579s, 2014 26,932 25,769 NRG Energy, Inc. bank term loan FRN 4.346s, 2014 8,528 8,170 NRG Energy, Inc. bank term loan FRN 4.196s, 2014 17,462 16,728 50,667 Total senior loans (cost $1,205,726) $ 1,248,498 MUNICIPAL BONDS AND NOTES (0.1%)* (cost $175,000) Rating** Principal amount Value Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa2 $ 175,000 $ 164,066 SHORT-TERM INVESTMENTS (21.4%)* Principal amount/shares Value Egypt Treasury Bills for an effective yield of 7.09%, June 3, 2008 EGP 1,875,000 $ 347,895 Putnam Prime Money Market Fund (e) 32,147,907 32,147,907 U.S. Treasury Bills with effective yields ranging from 1.33% to 1.55%, September 18, 2008 # $ 2,040,000 2,029,051 Total short-term investments (cost $34,514,126) $ 34,524,853 TOTAL INVESTMENTS Total investments (cost $211,665,135) $ 219,690,755 Key to holdings currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EGP Egyptian Pound EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen SEK Swedish Krona USD / $ United States Dollar 56 * Percentages indicated are based on net assets of $161,413,456. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at April 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at April 30, 2008. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability at April 30, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security. # These securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at April 30, 2008. ## Forward commitments, in part or in entirety (Note 1). (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at April 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. At April 30, 2008, liquid assets totaling $47,834,737 have been designated as collateral for open forward commitments, swap contracts, and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at April 30, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at April 30, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at April 30, 2008 (as a percentage of Portfolio Value): United States % Austria Japan Netherlands United Kingdom Ireland Canada Germany Denmark Italy Luxembourg Other Total % 57 FORWARD CURRENCY CONTRACTS TO BUY at 4/30/08 (aggregate face value $80,368,088) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $ 8,660,726 $ 8,434,811 7/16/08 $ 225,915 British Pound 6,583,051 6,568,422 6/18/08 14,629 Canadian Dollar 216,776 214,824 7/16/08 1,952 Czech Koruna 194,677 192,328 6/18/08 2,349 Euro 30,809,872 30,148,400 6/18/08 661,472 Indian Rupee 342,365 350,930 5/21/08 (8,565) Japanese Yen 20,704,966 20,344,905 5/21/08 360,061 Malaysian Ringgit 308,634 302,201 5/21/08 6,433 Mexican Peso 402,757 400,468 7/16/08 2,289 Norwegian Krone 7,851,513 7,753,767 6/18/08 97,746 Polish Zloty 1,132,252 1,077,491 6/18/08 54,761 Singapore Dollar 252,260 242,083 5/21/08 10,177 South Korean Won 1,542,952 1,635,609 5/21/08 (92,657) Swedish Krona 857,664 856,896 6/18/08 768 Swiss Franc 1,118,661 1,162,791 6/18/08 (44,130) Taiwan Dollar 708,334 682,162 5/21/08 26,172 Total $1,319,372 FORWARD CURRENCY CONTRACTS TO SELL at 4/30/08 (aggregate face value $28,276,120) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $ 708,170 $ 706,922 6/18/08 $ (1,248) Canadian Dollar 4,506,875 4,461,919 7/16/08 (44,956) Danish Krone 1,404,660 1,367,779 6/18/08 (36,881) Euro 6,402,727 6,399,051 6/18/08 (3,676) Hungarian Forint 48,802 45,551 6/18/08 (3,251) Japanese Yen 1,535,503 1,561,641 5/21/08 26,138 South African Rand 226,038 217,366 7/16/08 (8,672) Swedish Krona 2,104,164 2,075,729 6/18/08 (28,435) Swiss Franc 11,136,756 11,169,478 6/18/08 32,722 Taiwan Dollar 281,069 270,684 5/21/08 (10,385) Total $(78,644) FUTURES CONTRACTS OUTSTANDING at 4/30/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 17 $ 11,306,995 Jun-08 $ 10,078 Canadian Government Bond 10 yr (Long) 3 353,386 Jun-08 674 Euro-Bobl 5 yr (Long) 102 17,363,513 Jun-08 (373,580) Euro-Bund 10 yr (Long) 83 14,806,708 Jun-08 (333,053) Euro-Buxl 30 yr (Long) 12 1,690,138 Jun-08 (38,726) Euro-Dollar 90 day (Long) 71 17,275,188 Jun-08 54,382 58 FUTURES CONTRACTS OUTSTANDING at 4/30/08 (Unaudited) continued Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 31 $ Jun-09 $ 29,778 Euro-Dollar 90 day (Short) 50 12,081,875 Sep-09 39,852 Euro-Dollar 90 day (Short) 80 19,290,000 Dec-09 66,370 Euro-Dollar 90 day (Short) 3 722,363 Mar-10 30 Euro-Euribor Interest Rate 90 day (Long) 5 1,871,793 Mar-09 2,449 Euro-Euribor Interest Rate 90 day (Long) 4 1,499,546 Jun-09 2,002 Euro-Euribor Interest Rate 90 day (Long) 4 1,489,302 Jun-08 (90) Euro-Euribor Interest Rate 90 day (Long) 5 1,875,800 Dec-09 1,746 Euro-Euribor Interest Rate 90 day (Long) 5 1,867,101 Dec-08 2,527 Euro-Euribor Interest Rate 90 day (Long) 5 1,875,800 Mar-10 964 Euro-Euribor Interest Rate 90 day (Long) 5 1,865,244 Sep-08 2,625 Euro-Euribor Interest Rate 90 day (Long) 5 1,876,094 Sep-09 2,234 Euro-Schatz 2 yr (Short) 250 40,598,844 Jun-08 221,728 Japanese Government Bond 10 yr (Long) 21 27,520,936 Jun-08 (583,400) Japanese Government Bond 10 yr Mini (Long) 11 1,446,761 Jun-08 (27,360) Sterling Interest Rate 90 day (Long) 29 6,825,808 Sep-08 8,822 Sterling Interest Rate 90 day (Long) 29 6,811,026 Jun-08 3,738 Sterling Interest Rate 90 day (Long) 24 5,655,210 Dec-08 5,069 Sterling Interest Rate 90 day (Long) 4 944,077 Jun-09 386 Sterling Interest Rate 90 day (Long) 4 943,729 Mar-09 1,232 U.K. Gilt 10 yr (Long) 27 5,815,790 Jun-08 (57,658) U.S. Treasury Bond 20 yr (Long) 117 13,676,203 Jun-08 7,358 U.S. Treasury Note 10 yr (Long) 293 33,933,063 Jun-08 (344,192) U.S. Treasury Note 5 yr (Short) 228 25,532,438 Jun-08 424,475 U.S. Treasury Note 2 yr (Short) 993 211,198,688 Jun-08 1,143,181 Total $ 273,641 WRITTEN OPTIONS OUTSTANDING at 4/30/08 (premiums received $1,113,220) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. $2,981,000 Dec-08/5.00 $ Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,954,500 May-12/5.51 260,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 2,981,000 Dec-08/5.00 47,577 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,954,500 May-12/5.51 165,417 59 WRITTEN OPTIONS OUTSTANDING at 4/30/08 (premiums received $1,113,220) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. $2,296,000 Aug-08/5.35 $ 172,590 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 5,739,000 Aug-08/5.385 445,978 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,977,000 May-12/5.515 131,016 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 791,000 May-12/5.52 52,483 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 2,296,000 Aug-08/5.35 7,508 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 5,739,000 Aug-08/5.385 17,160 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,977,000 May-12/5.515 82,421 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 791,000 May-12/5.52 32,858 Total $1,570,779 TBA SALE COMMITMENTS OUTSTANDING at 4/30/08 (proceeds receivable $15,052,148) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, May 1, 2038 $ 1,000,000 5/13/08 $ 1,034,844 FNMA, 5 1/2s, May 1, 2038 14,000,000 5/13/08 14,072,184 Total $15,107,028 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $ 4,100,000 $
